DETAILED ACTION
Response to Amendment
1. 	Amendment received on 11/04/2020 has been entered. Claims 12, 14 and 15 have been amended and new claim 26 has been added.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	The rejection of claims 12-25 under 35 U.S.C. 112(b) with respect to “an evaluating and control unit” has been withdrawn per applicant’s amendment.
4.	The rejection of claims 12-25 under 35 U.S.C. 112(b) with respect to “an energy supply unit” has been withdrawn. Applicant’s argument is persuasive.
5.	The rejection of claims 14-15 under 35 U.S.C. 112(b) with respect to the phrase “an optional” has been withdrawn per applicant’s amendment.                                                                                                                                                                                                        
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
8.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operating element unit in claims 12-26, an energy supply unit in claims 12-26 and the control and evaluating unit in claims 13 and 15.
9.	 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0060] describes an operating element unit in the form of a rotary adjuster. Paragraph [0015] describes an energy supply unit as “a replaceable or a rechargeable battery”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



11.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the control and evaluating unit” the specification does not provide any structure to perform the claimed invention, thus the claim is indefinite. Claim 15 which depends on claim 13 is also indefinite.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor (US 2009/0267921) in view of Baier (US 2007/0181410).

1-11. (canceled) 
	As to claim 12, Pryor teaches operating device (figs. 1d & 2) for a human-machine interface ([0196] senses positions of screen mounted knobs and other conventional tactile selection and adjustment means) (HMI) for vehicles ([0108] programmable tactile physical selection or adjustment means and is most like the dash operation in vehicles of today, fig. 1), comprising:
 a housing (panel 105, fig. 1d) having a front wall comprising a front face with a display surface ([0150] the base screen… functions projection display, [0153]) and a rear face facing away from the front face (rear face of panel 105, fig. 1d); and
 an operating element unit (knob 115 and tactile physical selection or adjustment means 116, figs. 1d, and 2) positioned and/or positionable on and/or in front of the front wall of the housing (as seen in figs. 1d, and 2, knobs are positioned in front of the housing 105) for manually triggering operating functions and/or for manually adjusting parameters of operating functions for a vehicle component ([0155] knobs or tactile physical selection or adjustment means such as 116 is mounted on the screen so as to be rotatable thereon to various positions which are sensed… and reported to the computer 120 which in turn indicates the knob position, functions or other data by projecting same onto the screen),
Pryor does not teach wherein the operating element unit comprises at least one operating element, an electric consumer, and an energy supply unit, wherein in order to 
However, a third embodiment of Baier teaches wherein an operating element unit comprises at least one operating element (operating device 210, fig. 4), an electric consumer ([0055] a microprocessor within the operating unit in a microprocessor casing 217, fig. 4), and an energy supply unit (it is well known that electric energy must be supplied to a microprocessor to perform its function and thus energy supplying unit), wherein in order to supply electric energy to the energy supply unit of the operating element unit at least one first coil (coil 250, fig. 4) is arranged so as to face the rear face of front wall (a glass ceramic plate 212, fig. 4), wherein at least one second coil (coil 248, fig. 4), which is inductively coupled to the at least one first coil and is connected to the energy supply unit, is arranged in and/or on the operating element unit ([0056] the microprocessor is supplied with power by means of two coils 248 and 250 in a "contactless" or "wireless" manner through which the microprocessor is inductively supplied from below with power), and 
Pryor and Baier are analogous arts because both disclose operating devices such as knobs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Pryor,  wherein in order to supply electric energy to the energy supply unit of the operating element unit at 
Pryor in view of the third embodiment does not teach the front side of a glass ceramic plate is a display as claimed.
However the second embodiment of Baier teaches the front side of a glass ceramic plate is a display ([0051] in the plan view of FIG. 3 of an operating device 110 according to FIG. 2, it is possible to represent cooking stage displays for four hotplates on a corresponding cook-top position on glass ceramic plate 112 by using LED seven segment displays).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Pryor in view of the third embodiment, wherein in the front side of a glass ceramic plate is a display, as suggested by the second embodiment in order to improve operability and interaction with the device.

As to claim 13, Pryor in view of Baier teaches operating device, wherein the at least one first coil or at least one of the first coils and the at least one second coil or at least one of the second coils is further provided for a wireless unidirectional or bidirectional data communication between the control and evaluating unit of the (Baier: [0056] the microprocessor is supplied with power by means of two coils 248 and 250 in a "contactless" or "wireless" manner through which the microprocessor is inductively supplied from below with power. These coils also serve to transmit signals from the microprocessor to the electrical appliance controller).

As to claim 14, Pryor in view of Baier teaches operating device, wherein a wireless data communication link is provided between the operating element unit and a communication interface is arranged on and/or in the housing, wherein the wireless data communication link comprises two coils, one of which is arranged in the operating element unit and the other outside the operating element unit (Baier: [0056] the microprocessor is supplied with power by means of two coils 248 and 250 in a "contactless" or "wireless" manner through which the microprocessor is inductively supplied from below with power. These coils also serve to transmit signals from the microprocessor to the electrical appliance controller).

As to claim 15, Pryor in view of Baier teaches operating device, wherein a wireless data communication link is provided between the operating element unit and a communication interface is arranged on and/or in the housing, wherein the wireless data communication link comprises two coils, one of which is arranged in the (Baier: [0056] the microprocessor is supplied with power by means of two coils 248 and 250 in a "contactless" or "wireless" manner through which the microprocessor is inductively supplied from below with power. These coils also serve to transmit signals from the microprocessor to the electrical appliance controller).

As to claim 16, Pryor in view of Baier teaches operating device, wherein the operating element unit is provided with a near field signal transmission interface for wireless communication with a communication interface located outside the operating element unit and outside the housing (Baier: [0056] the microprocessor is supplied with power by means of two coils 248 and 250 in a "contactless" or "wireless" manner through which the microprocessor is inductively supplied from below with power. these coils also serve to transmit signals from the microprocessor to the electrical appliance controller).

As to claim 17, Pryor in view of Baier teaches operating device wherein the operating element unit comprises at least one operating key, preferably an operating key bar or an operating key field with respectively several operating keys, and/or a rotary adjuster, particularly with a press and rotary function, and/or as an electric or electronic consumer a touchpad for data entry, and/or a display element or a display device, and/or a touchscreen (Baier: [0055] microprocessor firstly detects the rotary position of a rotary control 224 relative to a bearing device 222 to which the microprocessor casing 216 is firmly connected and secondly detects the switching state of pushbutton 230, which in the actuated state trips a micro-switch 231).

As to claim 18, Pryor in view of Baier teaches operating device, wherein the front face of the housing comprises a display (Pryor: [0150] the base screen… functions projection display, [0153]) and the operating element unit is positioned or positionable on and/or in front of the display (Pryor: knob 115 and tactile physical selection or adjustment means 116, figs. 1d, and 2).

As to claim 19, Pryor in view of Baier teaches operating device, wherein the display of the housing comprises a backlight unit with a light emitting surface facing the back of the display, and the at least one first coil is arranged in the backlight unit (Baier: [0029] the rotary control can be illuminated or have lighting means, placed in the vicinity of the switching means for the marking thereof. The lighting means can be an LED. A power supply preferably takes place by contactless power transmission, preferably inductively or with induction coils).

As to claim 20,  Pryor in view of Baier teaches operating device, wherein the display is adapted as a touchscreen (Pryor: [0137] touch screen displays, fig. 1) and comprises a capacitive and/or resistive and/or optical touch panel (Pryor: [0155] knob 115…is mounted on the screen so as to be rotatable thereon to various positions which are sensed (for example by optical means), and the operating element unit is arranged in front of and/or on the touch panel (Pryor: [0155] knob 115…is mounted on the screen, fig. 1d).

As to claim 21, Pryor in view of Baier teaches operating device, wherein the display is adapted as a touchscreen (Pryor: [0137] touch screen displays, fig. 1) and comprises a capacitive and/or resistive and/or optical touch panel (Pryor: [0155] knob 115…is mounted on the screen so as to be rotatable thereon to various positions which are sensed (for example by optical means)), and the operating element unit is arranged in front of and/or on the touch panel (Pryor: [0155] knob 115…is mounted on the screen, fig. 1d).

As to claim 22, Pryor in view of Baier teaches operating device, wherein the operating element unit is provided with a force feedback function (Pryor: [0205] It is useful to have tactile feel provided with ratchet clicks for example, when moving a knob or slider or other means of the invention. This provides a feedback to the user of how much movement has occurred) or a force sense/force feedback function in the operating element unit.

As to claim 23, Pryor in view of Baier teaches operating device, wherein a manual actuation of the operating element unit can be sensed by means of the touch panel of the display (Pryor: [0155] knob 115 (and if desired other knobs or tactile physical selection or adjustment means such as 116) is mounted on the screen so as to be rotatable thereon to various positions which are sensed (for example by optical means)).

As to claim 24, Pryor in view of Baier teaches operating device, wherein a manual actuation of the operating element unit can be sensed by means of the touch panel of the display (Pryor: [0155] knob 115 (and if desired other knobs or tactile physical selection or adjustment means such as 116) is mounted on the screen so as to be rotatable thereon to various positions which are sensed (for example by optical means)).

As to claim 25, Pryor in view of Baier teaches operating device, wherein the operating element unit is positioned in a fixed or reversible manner (Baier: see fig. 4).

Allowable Subject Matter
14.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMEN W BOGALE/            Examiner, Art Unit 2628     

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628